DETAILED ACTION

Status of Claims

This action is in reply to the application filed on July 23, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently pending and have been examined.
4.      Claim 1 filed 8/28/20 is the only claim considered on this Office Action, claim sets filed after 8/28/20 were not properly amended and were not considered and entered.

Specification
The disclosure is objected to because of the following informalities: A substitute specification was filed on 11/02/20 under “Applicant’s Arguments/Remarks” document type.  A clean copy of the substitute specification should be file, under correct document type.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The claim is narrative in form and replete with indefinite language. The process steps must be clearly and positively recited. The structure must be organized and correlated in such a manner as to present a complete operative process. The claim(s) must be in one sentence form only. 

In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate. Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”. Moreover, consistent (i.e., identical) terminology must be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

Although the current claim do not particularly pointing out and distinctly claim the subject matter which the applicant regards as the invention with enough clarity to make a reasonable comparison with the prior art, nevertheless, a reasonable search has been performed by the Examiner in view of the disclosure and claim as best understood. The following prior arts are pertinent to Applicant’s claimed invention:
1.  High (US 2018/0047007 A1) in at least abstract discloses: 
“Provided is a payment system for paying for goods at a door of a store. The system includes a purchase tunnel that has an entrance door or gate, an exit door or gate and a scanning device. The scanning device automatically scans and reads product identifying 
       2.  Posner (US 4,871,100) in at least column 1 lines 40-50 discloses: 
“The invention comprises a shopping bag adapted for use with a supermarket shopping cart, comprising a stiffened rectangular base adapted to fit into a shopping cart and foldable sides upstanding from the base and with an open top, two opposed sides having stiffened upper edges adapted to hang from the upper edges of a
shopping cart basket, whereby to hold the bag open in the cart”.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687